DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 10/26/2021 have been fully considered, but are either moot in view of the allowability of Claims 1, 2, 6-17, 20-23, 25-28 and 30 due to newly-presented limitations of these claims, or are inapplicable because they relate to claim amendments which were not made to Claims 24 and 29.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimotsu, US 2015/0198783 (cited in the IDS of 10/21/2019).
Regarding Claim 24, Shimotsu discloses:  A computer readable recording medium that stores instructions, which, when executed, causes a computer to perform operations (controller 29, 43, 53, 63, 73, 83, 93 including a storage medium, such as a memory, removable media card and the like, and functions to display a processed image, including controlling turning on and off of a power source of a digital camera, exposure control and focusing prior to photographing, and zooming, in response to inputs from a user input interface; paragraph [0070] and FIGS. 3, 8, 12, 16, 21, 22, 26, 32 of Shimotsu) comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
storing reference information when the lens section is positioned at a reference position when the lens section is in an environment in an initial state in a known magnetic field in which a disturbance magnetic field is not input in the apparatus (initial flux density [at the time of the manufacture] of a magnet being stored; paragraphs [0014], [0108]-[0122] and FIGS. 16-18, 21 of Shimotsu);
detecting magnetic field information corresponding to the position of the lens section when the lens section is in an environment in an actual operation state (monitored flux density being measured subsequent to turning on power source; paragraphs [0014], [0108]-[0122] and FIGS. 16, 19-21 of Shimotsu, but see especially steps S10, S70 of FIG. 19 of Shimotsu); and
controlling a driving apparatus based on the magnetic field information and the reference information (flux density ratio is determined between the initial flux density of the magnet being stored and the monitored flux density being measured, wherein a first correction factor is modified by use of the flux density ratio in relation to respectively the coil position, and a coil current is corrected according to the first 

Regarding Claim 29, Shimotsu discloses:  wherein the reference information is measured in the environment further comprising:  the lens section not being driven (initial flux density of the magnet being stored, wherein such measurement is at the time of the manufacture in a predetermined condition [i.e., prior to use, that is, prior to movement of lenses for zooming and/or focusing]; paragraphs [0014], [0108]-[0122] and FIGS. 16-18, 21 of Shimotsu, but see especially paragraph [0111] of Shimotsu).

Allowable Subject Matter
Claims 1, 2, 6-17, 20-23, 25-28 and 30 are allowable.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various driving apparatus, including:


    PNG
    media_image1.png
    191
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    92
    533
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    263
    538
    media_image3.png
    Greyscale



With respect to Claim 2, although the prior art discloses various driving apparatus, including:


    PNG
    media_image4.png
    163
    534
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    92
    535
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image6.png
    225
    536
    media_image6.png
    Greyscale



With respect to Claim 17, although the prior art discloses various correction methods of a driving apparatus that moves a position of a lens section, including:


    PNG
    media_image7.png
    131
    527
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    87
    495
    media_image8.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps further comprising:


    PNG
    media_image9.png
    259
    523
    media_image9.png
    Greyscale



With respect to Claim 25, although the prior art discloses various devices, including:


    PNG
    media_image10.png
    93
    528
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    30
    396
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    61
    529
    media_image12.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image13.png
    160
    542
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    260
    531
    media_image14.png
    Greyscale


With respect to Claims 6-16, 20-23, 26-28 and 30, these claims each depend from either Claim 1, Claim 2, Claim 17, or Claim 25, respectively, and are therefore allowable for at least the reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872